DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 12/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species II, III and IV is withdrawn. Claims 4, 5, 8 and 11, directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
3.	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
4.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a medium transport apparatus comprising: 
 	a first roller configured to apply feeding force to a medium in a medium transport path for transporting the medium; 
 	a second roller disposed on an upstream side of the first roller in a medium transport direction in the medium transport path, the second roller being configured to apply feeding force to the medium; 
 	a third roller configured to be switched between a first position at which the medium is to be nipped with the second roller and a second position at which the nipping of the medium is to be released; 
 	a switching section configured to switch a position of the third roller; and 
 	at least one protruding member protruding upward from an opening in the outer circumferential surface of the second roller, the protruding member being configured to separate the medium from the outer circumferential surface of the second roller in the medium transport path.

6.	U.S. Patent application publication number 2017/0313104 to Ogimura disclosed a similar invention in Figs. 3A and 3B. Unlike in the instant application, Ogimura is silent about “at least one protruding member protruding upward from an opening in the outer circumferential surface of the second roller, the protruding member being configured to separate the medium from the outer circumferential surface of the second roller in the medium transport path”.

7.	Japanese Patent application publication number 2003/054780 to Kimijima also disclosed a similar invention in Fig. 2. Unlike in the instant application, Kimijima is also silent about “at least one protruding member protruding upward from an opening in the outer circumferential surface of the second roller, the protruding member being configured to separate the medium from the outer circumferential surface of the second roller in the medium transport path”.

8.	Japanese Patent application publication number 3679652 to Asai also disclosed a similar invention in Fig. 10. Unlike in the instant application, Asai is also silent about “at least one protruding member protruding upward from an opening in the outer circumferential surface of the second roller, the protruding member being configured to separate the medium from the outer circumferential surface of the second roller in the medium transport path”.

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853